Citation Nr: 0906244	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.  (The Veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in San Diego, 
California).  The Veteran, who had active service from May 
1957 to April 1959 and from October 1961 to April 1962, 
appealed that decision to the BVA, and the case was referred 
to the BVA for appellate review.  In June 2008, the Board 
returned the case for additional development, and the case 
was returned for further appellate review.



FINDING OF FACT

A left knee disorder was not manifested during service or for 
many years following separation from service, and any 
currently diagnosed left knee disorder is not causally or 
etiologically related to service, including the injury the 
Veteran sustained during service.



CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The notification obligation in this case was accomplished by 
way of letters from the RO to the Veteran dated in November 
2004 and in March 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstances of this case.  
In this regard, the RO obtained the Veteran's service 
treatment records and private and VA medical records 
identified by the Veteran.  The Veteran was also afforded a 
VA examination.

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed.Cir. 2006).  The Board 
concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

The Veteran contends that he sustained an injury to the left 
knee during service and that he now has residuals of that 
service injury.  He reports that his knee injury was the 
result of occasionally jumping from helicopters, as well as 
from lifting heavy ammunition boxes and explosives.  
Therefore, he believes that service connection should be 
granted for that residual disability.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The record reflects that the Veteran currently has a left 
knee disorder as private and VA medical records show he has 
left knee degenerative joint disease.  Review of the service 
medical records from November 1961 indicate that the Veteran 
sustained a left knee contusion.  Beyond that single entry, 
service medical records contain no further complaints, 
treatment, or diagnosis pertaining to the left knee, and the 
service separation physical examination dated in April 1962 
shows that the Veteran denied having any arthritis or 
rheumatism, bone or joint deformity, as well as a "trick" 
or locked knee.  In the Veteran's May 2005 Notice of 
Disagreement after being denied service connection for his 
left knee injury, he stated that although his knee hurt him 
after service, he thought it was minor and would get better.  
Thus, he did not seek medical treatment. 

Following service, in June 1986, the Veteran saw Lawrence 
McAdam, M.D. regarding left knee pain.  Dr. McAdam noted that 
the Veteran had a three year history of knee pain.  The 
Veteran stated during his visit that he saw an orthopedist in 
1983 who told him he had arthritis and prescribed Naprosyn.  
Following the examination, the diagnosis was a probable torn 
meniscus of the left knee.  Dr. McAdam recommended an 
arthroscopy.  Subsequently dated medical records reflect that 
the Veteran did have arthroscopic surgery.  A private medical 
record dated in November 1995 shows the Veteran reported left 
knee pain that he had experienced for quite some time 
following an arthroscopic knee surgery and a VA outpatient 
treatment record dated in October 2004 notes a past history 
of left knee arthroscopic surgery 15 years ago. 

Since the record reflects that the Veteran did sustain an 
injury to his left knee during service, and currently has a 
left knee disorder, the remaining question is whether there 
is competent medical evidence which relates the current 
disability to service or whether he currently has residuals 
of the injury sustained in service. 

In August 2008, the Veteran was afforded a VA examination to 
address specifically his claim that he has residuals of a 
left knee injury. The examiner reviewed the entire VA claims 
file.  The examiner diagnosed the Veteran with left knee 
degenerative joint disease, which he found to be not at least 
as likely as not a result of the Veteran's activities in the 
Army in 1961.  The examiner explained that his opinion was 
based on the Veteran's advanced age, minimal degenerative 
joint disease seen on x-ray, and the amount of time elapsed 
since the Veteran's service in 1961. 

Based on this record the Board finds that the medical 
evidence is against the claim. The Board finds that no left 
knee disorder was demonstrated for more than 20 years 
following the Veteran's separation from service.  The 
evidentiary gap in this case between active service and the 
earliest diagnosis of a left knee disorder essentially 
constitutes negative evidence that tends to disprove the 
Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. 
nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  Furthermore, the record does not contain 
any medical opinion linking the Veteran's current left knee 
disorder to service, and the medical evidence of record does 
not otherwise demonstrate it is related to service.  Absent 
this crucial medical evidence, the Board can not conclude on 
its own that the Veteran's left knee disorder resulted from 
service.  Just as the Veteran cannot make a medical 
conclusion, the Board is not competent to supplement the 
record with unsubstantiated medical conclusions. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's left knee disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). 
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
left knee disorder and service by way of correspondence from 
the RO to him, but he failed to do so. A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised of the need to submit medical 
evidence of a relationship between his left knee disorder and 
an injury, disease or event in service. While the Veteran is 
clearly of the opinion that his current left knee disorder is 
related to service, as a lay person, the Veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Accordingly, the Board concludes that service connection for 
residuals of a left knee injury is not established.  


ORDER

Service connection for residuals of a left knee injury is 
denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


